DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/2/2021 does not place the application in condition for allowance.
	The previous objections to the claims are withdrawn due to Applicant’s amendment.
	The previous rejections under 35 U.S.C. 112(b) are withdrawn due to Applicant’s amendment.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9-11, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/161030 to Taira (machine translation relied upon herein), and further in view of US PGPub 2011/0272006 to Sainoo. 
	Regarding claims 1-3 and 6, Taira teaches a plurality of connected solar cells comprising 
first and second pad-less solar cells 102 having front surfaces which face the sun during normal operation (surfaces facing top of page in Figs. 8, 9) and back surfaces opposite the front surfaces (Fig. 11, description of “<First Embodiment>” on p. 4-5 of translation)
a first tab-less interconnect 120 (Fig. 10) comprising a conductive foil (120, like element 104 of Figs. 1, 6, comprises a substantially thin metal portion 32 that reads on “foil” within the broadest reasonable interpretation, p. 6, 8 of translation) connected to and partially disposed on metal regions 24p, 24n adjacent along a center portion of the first and second solar cells, the first tab-less interconnect comprising a dog-bone shape (portion 32 of interconnect 120 comprises the dog-bone shape overlaid onto Marked-up Fig. 10 below), wherein the first tab-less interconnect is located along and planar across the center portion of the first and second solar cells (in the embodiment of Figs. 8, 9, the interconnect is planar between the up-down extending edges of the left, right solar cells 120).

[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    278
    247
    media_image1.png
    Greyscale

	Taira teaches that the metal region and the conductive foil of the interconnect can be electrically connected without the use of conductive adhesives (Figs. 8, 9, middle of p. 7 through top of p. 8 of translation), but does not specifically teach that the elements are welded. Sainoo teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to weld the conductive foil and metal regions, as such a structure is conventional for producing such connections (¶0158).
Per claim 2, modified-Taira teaches the limitations of claim 1. Sainoo teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first tab-less interconnect of aluminum, as it would have merely required the choice of a suitable material for its art-recognized purpose (¶0044). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Per claim 3, modified-Taira teaches the limitations of claim 1. The front surface and the back surface of each pad-less solar cell have corresponding chamfered corners (Fig. 3).
	Per claim 6, modified-Taira teaches the limitations of claim 1. The first tab-less interconnect 120 is facing substantially the same direction as the front surfaces (Fig. 10 shows the view of the interconnect 20 from a same direction as the front surfaces would be observed; Figs. 1, 11 shows that the first tab-less interconnect 120 faces in the same direction as the front surfaces).
Regarding claims 9-11 and 14, Taira teaches a plurality of connected solar cells comprising 
first and second pad-less solar cells 102 having front surfaces which face the sun during normal operation (surfaces facing top of page in Figs. 8, 9) and back surfaces opposite the front surfaces (Fig. 11, description of “<First Embodiment>” on p. 4-5 of translation)
a first tab-less interconnect 120 (Fig. 10) comprising a conductive foil (120, like element 104 of Figs. 1, 6, comprises a substantially thin metal portion 32 that reads on “foil” within the broadest reasonable interpretation, p. 6, 8 of translation) connected to and partially disposed on metal regions 24p, 24n adjacent along a center portion of the first and second solar cells, the metal regions extending away from the center portion of the first and second solar cells, the first tab-less interconnect comprising a dog-bone shape (portion 32 of interconnect 120 comprises the dog-bone shape overlaid onto Marked-up Fig. 10 above), wherein the first tab-less interconnect is located along and planar across the center portion of the first and second solar cells (in the embodiment of Figs. 8, 9, the interconnect is planar between the up-down extending edges of the left, right solar cells 120).
Taira teaches that the metal region and the conductive foil of the interconnect can be electrically connected without the use of conductive adhesives (Figs. 8, 9, middle of p. 7 through top of p. 8 of translation), but does not specifically teach that the elements are welded. Sainoo teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to weld the conductive foil and metal regions, as such a structure is conventional for producing such connections (¶0158).
Per claims 10, modified-Taira teaches the limitations of claim 9. Sainoo teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first tab-less interconnect of aluminum, as it would have merely required the choice of a suitable material for its art-recognized purpose (¶0044). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Per claim 11, modified-Taira teaches the limitations of claim 9. The front surface and the back surface of each pad-less solar cell have corresponding chamfered corners (Fig. 3).
Per claim 14, modified-Taira teaches the limitations of claim 9. The first tab-less interconnect 120 is facing substantially the same direction as the front surfaces (Fig. 10 shows the view of the interconnect 20 from a same direction as the front surfaces would be observed; Figs. 1, 11 shows that the first tab-less interconnect 120 faces in the same direction as the front surfaces).
Regarding claims 17 and 18, Taira teaches a plurality of connected solar cells comprising 
first and second pad-less solar cells 102 having front surfaces which face the sun during normal operation (surfaces facing top of page in Figs. 8, 9) and back surfaces opposite the front surfaces (Fig. 11, description of “<First Embodiment>” on p. 4-5 of translation), wherein the front surface and the back surface of each solar cell have corresponding chamfered corners (Fig. 3)
a first tab-less interconnect 120 (Fig. 10) comprising a conductive foil (120, like element 104 of Figs. 1, 6, comprises a substantially thin metal portion 32 that reads on “foil” within the broadest reasonable interpretation, p. 6, 8 of translation) connected to and partially disposed on metal regions 24p, 24n adjacent along a center portion of the first and second solar cells, the metal regions extending away from the center portion of the first and second solar cells, the first tab-less interconnect comprising a dog-bone shape (portion 32 of interconnect 120 comprises the dog-bone shape overlaid onto Marked-up Fig. 10 above), wherein a portion of the conductive foil is positioned on and between chamfered corners of the first and second solar cells (at locations identified in Marked-up Fig. 11 below), wherein the first tab-less interconnect is located along and planar across the center portion of the first and second solar cells (in the embodiment of Figs. 8, 9, the interconnect is planar between the up-down extending edges of the left, right solar cells 120).
[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    233
    552
    media_image2.png
    Greyscale

Taira teaches that the metal region and the conductive foil of the interconnect can be electrically connected without the use of conductive adhesives (Figs. 8, 9, middle of p. 7 through top of p. 8 of translation), but does not specifically teach that the elements are welded. Sainoo teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to weld the conductive foil and metal regions, as such a structure is conventional for producing such connections (¶0158).
Per claim 18, modified-Taira teaches the limitations of claim 17. Sainoo teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first tab-less interconnect of aluminum, as it would have merely required the choice of a suitable material for its art-recognized purpose (¶0044). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira and Sainoo as applied to claim 1 above, and further in view of US PGPub 2001/29976 to Takeyama (of record).
Regarding claim 7, modified-Taira teaches the limitations of claim 1. Sainoo teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first tab-less interconnect of aluminum, as it would have merely required the choice of a suitable material for its art-recognized purpose (¶0044). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Further, Takeyama teaches that the surface facing a same direction as the front surfaces of a similar first tab-less interconnect can be oxidized to change the color of the interconnect (¶0097, 0099, 0125). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an oxidized surface of the first tab-less interconnect of modified-Taira in order to change its color. The limitation of claim 19 of an anodized region is interpreted as a product-by-process limitation. A person having ordinary skill in the art would appreciate that anodized aluminum is aluminum oxide (¶0139 of PGPub 2014/0342236; C2/L69-C3/L3 of US Patent 3,268,366; ¶0036 of US PGPub 2014/0366928, all of record). Therefore the aluminum oxide region of modified-Taira is equivalent to an anodized region.    
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira and Sainoo as applied to claim 9 above, and further in view of Takeyama.
Regarding claim 15, modified-Taira teaches the limitations of claim 9. Sainoo teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first tab-less interconnect of aluminum, as it would have merely required the choice of a suitable material for its art-recognized purpose (¶0044). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Further, Takeyama teaches that the surface facing a same direction as the front surfaces of a similar first tab-less interconnect can be oxidized to change the color of the interconnect (¶0097, 0099, 0125). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an oxidized surface of the first tab-less interconnect of modified-Taira in order to change its color. The limitation of claim 19 of an anodized region is interpreted as a product-by-process limitation. A person having ordinary skill in the art would appreciate that anodized aluminum is aluminum oxide (¶0139 of PGPub 2014/0342236; C2/L69-C3/L3 of US Patent 3,268,366; ¶0036 of US PGPub 2014/0366928, all of record). Therefore the aluminum oxide region of modified-Taira is equivalent to an anodized region.    
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira and Sainoo as applied to claim 17 above, and further in view of Takeyama.
Regarding claims 19, modified-Taira teaches the limitations of claim 17. Sainoo teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first tab-less interconnect of aluminum, as it would have merely required the choice of a suitable material for its art-recognized purpose (¶0044). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Further, Takeyama teaches that the surface facing a same direction as the front surfaces of a similar first tab-less interconnect can be oxidized to change the color of the interconnect (¶0097, 0099, 0125). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an oxidized surface of the first tab-less interconnect of modified-Taira in order to change its color. The limitation of claim 19 of an anodized region is interpreted as a product-by-process limitation. A person having ordinary skill in the art would appreciate that anodized aluminum is aluminum oxide (¶0139 of PGPub 2014/0342236; C2/L69-C3/L3 of US Patent 3,268,366; ¶0036 of US PGPub 2014/0366928, all of record). Therefore the aluminum oxide region of modified-Taira is equivalent to an anodized region.    

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira, Sainoo, and Takeyama as applied to claim 7 above, and further in view of US PGPub 2005/0268969 to Aschenbrenner (of record).
	Regarding claim 8, modified-Taira teaches the limitations of claim 7. Takeyama teaches forming the anodized region of a dark color in order to aid the welding process (see previously cited passages). The combination of references does not teach that the anodized region comprises a color substantially the same as a color of a backsheet of a solar module within which the plurality of solar cells are encapsulated. It would have been obvious as of the effective filing date of the claimed invention for a PHOSITA to form the anodized region and the backsheet of a solar module to be of a same color, as Aschenbrenner teaches that forming a backsheet to match a visible color of an interconnect is visually pleasing (¶0027).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira, Sainoo, and Takeyama as applied to claim 15 above, and further in view of Aschenbrenner.
	Regarding claim 16, modified-Taira teaches the limitations of claim 15. Takeyama teaches forming the anodized region of a dark color in order to aid the welding process (see previously cited passages). The combination of references does not teach that the anodized region comprises a color substantially the same as a color of a backsheet of a solar module within which the plurality of solar cells are encapsulated. It would have been obvious as of the effective filing date of the claimed invention for a PHOSITA to form the anodized region and the backsheet of a solar module to be of a same color, as Aschenbrenner teaches that forming a backsheet to match a visible color of an interconnect is visually pleasing (¶0027).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira, Sainoo, and Takeyama as applied to claim 19 above, and further in view of Aschenbrenner.
	Regarding claim 20, modified-Taira teaches the limitations of claim 15. Takeyama teaches forming the anodized region of a dark color in order to aid the welding process (see previously cited passages). The combination of references does not teach that the anodized region comprises a color substantially the same as a color of a backsheet of a solar module within which the plurality of solar cells are encapsulated. It would have been obvious as of the effective filing date of the claimed invention for a PHOSITA to form the anodized region and the backsheet of a solar module to be of a same color, as Aschenbrenner teaches that forming a backsheet to match a visible color of an interconnect is visually pleasing (¶0027).

Claims 1, 2, 4, 6, 7, 9, 10, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2001/29976 to Takeyama (of record), and further in view of WO2009/049572 to Muench (machine translation relied upon herein).
Regarding claims 1, 2, 4, 6, and 7, Takeyama teaches a plurality of connected solar cells comprising
 first and second pad-less solar cells (“PHOTOVOLTAIC ELEMENT 1”, “PHOTOVOLTAIC ELEMENT 2” of Figs. 8) having front surfaces (visible in Figs. 8A, 8B, facing top of page in Fig. 8C) which face the sun during normal operation and back surfaces (obscured in Figs. 8A, 8B, facing bottom of page in Fig. 8C)  opposite the front surfaces 
a first tab-less interconnect 411 comprising a conductive foil welded to and partially disposed on metal regions 407 adjacent along a center portion of the first and second solar cells, wherein the first tab-less interconnect is located along and planar across the center portion of the first and second solar cells (¶0123, 0124, 0172-0175).
Takeyama does not teach that the interconnect 411 comprises a dog-bone shape. Muench teaches it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a tab-less interconnect (no portions of the interconnects of Figs. 2, 4 are identified as tabs in the translation) having a dog-bone shape (the interconnect of Figs. 2, 4 have a narrow portion in the middle and a wider portion at the ends) in order to better handle compressive and tensile stresses (top p. 5, p. 10 of the translation).
	Per claim 2, modified-Takeyama teaches the limitations of claim 1. While the specific interconnect of Muench is not taught as comprising aluminum, Takeyama teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such an element of aluminum because such a material is conductive and has weather resistance (¶0124).
Per claim 4, modified-Takeyama teaches the limitations of claim 1. The first tab-less interconnect 411 of Takeyama is substantially planar with the metal regions 407 (Fig. 8C). A skilled artisan would retain this feature in the cells of modified-Takeyama in order to achieve the stated benefits of that invention.
 	Per claim 6, modified-Takeyama teaches the limitations of claim 1. The first tab-less interconnect 411 is facing substantially the same direction as the front surfaces (a face of interconnect 411 in Fig. 8C faces the top of the page). A skilled artisan would retain this feature in the cells of modified-Takeyama in order to achieve the stated benefits of that invention.
	Per claim 7, modified-Takeyama teaches the limitations of claim 1. While the specific interconnect of Muench is not taught as comprising aluminum, Takeyama teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such an element of aluminum because such a material is conductive and has weather resistance (¶0124). Further, Takeyama teaches that the surface facing a same direction as the front surfaces of the first tab-less interconnect can be oxidized to change the color of the interconnect (¶0097, 0099, 0125). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an oxidized surface of the first tab-less interconnect of modified-Takeyama in order to change its color. The limitation of claim 7 of an anodized region is interpreted as a product-by-process limitation. A person having ordinary skill in the art would appreciate that anodized aluminum is aluminum oxide (¶0139 of PGPub 2014/0342236; C2/L69-C3/L3 of US Patent 3,268,366; ¶0036 of US PGPub 2014/0366928, all of record). Therefore the aluminum oxide region of modified-Takeyama is equivalent to an anodized region.
Regarding claims 9, 10, 12, 14, and 15, Takeyama teaches a plurality of connected solar cells comprising
 first and second pad-less solar cells (“PHOTOVOLTAIC ELEMENT 1”, “PHOTOVOLTAIC ELEMENT 2” of Figs. 8) having front surfaces (visible in Figs. 8A, 8B, facing top of page in Fig. 8C) which face the sun during normal operation and back surfaces (obscured in Figs. 8A, 8B, facing bottom of page in Fig. 8C)  opposite the front surfaces 
a first tab-less interconnect 411 comprising a conductive foil welded to and partially disposed on metal regions 407 adjacent along a center portion of the first and second solar cells, the metal regions extending away from the center portion of the first and second solar cells, wherein the first tab-less interconnect is located along and planar across the center portion of the first and second solar cells (¶0123, 0124, 0172-0175).
Takeyama does not teach that the interconnect 411 comprises a dog-bone shape. Muench teaches it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a tab-less interconnect (no portions of the interconnects of Figs. 2, 4 are identified as tabs in the translation) having a dog-bone shape (the interconnect of Figs. 2, 4 have a narrow portion in the middle and a wider portion at the ends) in order to better handle compressive and tensile stresses (top p. 5, p. 10 of the translation).
	Per claim 10, modified-Takeyama teaches the limitations of claim 9. While the specific interconnect of Muench is not taught as comprising aluminum, Takeyama teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such an element of aluminum because such a material is conductive and has weather resistance (¶0124).
Per claim 12, modified-Takeyama teaches the limitations of claim 9. The first tab-less interconnect 411 of Takeyama is substantially planar with the metal regions 407 (Fig. 8C). A skilled artisan would retain this feature in the cells of modified-Takeyama in order to achieve the stated benefits of that invention.
 	Per claim 14, modified-Takeyama teaches the limitations of claim 9. The first tab-less interconnect 411 is facing substantially the same direction as the front surfaces (a face of interconnect 411 in Fig. 8C faces the top of the page). A skilled artisan would retain this feature in the cells of modified-Takeyama in order to achieve the stated benefits of that invention.
Per claim 15, modified-Takeyama teaches the limitations of claim 9. While the specific interconnect of Muench is not taught as comprising aluminum, Takeyama teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such an element of aluminum because such a material is conductive and has weather resistance (¶0124). Further, Takeyama teaches that the surface facing a same direction as the front surfaces of the first tab-less interconnect can be oxidized to change the color of the interconnect (¶0097, 0099, 0125). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an oxidized surface of the first tab-less interconnect of modified-Takeyama in order to change its color. The limitation of claim 7 of an anodized region is interpreted as a product-by-process limitation. A person having ordinary skill in the art would appreciate that anodized aluminum is aluminum oxide (¶0139 of PGPub 2014/0342236; C2/L69-C3/L3 of US Patent 3,268,366; ¶0036 of US PGPub 2014/0366928, all of record). Therefore the aluminum oxide region of modified-Takeyama is equivalent to an anodized region.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama and Muench as applied to claim 1 above, and further in view of US Patent 5,667,596 to Tzuzuki (of record).
Regarding claim 5, modified-Takeyama teaches the limitations of claim 1. Takeyama teaches that the first tab-less interconnect 411 is welded to the metal regions 407 of the first and second pad-less solar cells, wherein each solar cell comprises only one metal region. Takeyama does not teach a second tab-less interconnect comprising a conductive foil welded to other metal regions of the first and second pad-less solar cells. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form other metal regions on the first and second pad-less solar cells, as Tzuzuki teaches that solar cells having two metal regions (Figs. 3) are a suitable alternative to solar cells having only one metal region (Figs. 2, C10/L59-C12/L45). Further, it would also have been obvious to include a second tab-less interconnect comprising a conductive foil to electrically connect the other two metal regions to achieve electrical connection between cells.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama and Muench as applied to claim 9 above, and further in view of Tzuzuki.
Regarding claim 13, modified-Takeyama teaches the limitations of claim 9. Takeyama teaches that the first tab-less interconnect 411 is welded to the metal regions 407 of the first and second pad-less solar cells, wherein each solar cell comprises only one metal region. Takeyama does not teach a second tab-less interconnect comprising a conductive foil welded to other metal regions of the first and second pad-less solar cells. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form other metal regions on the first and second pad-less solar cells, as Tzuzuki teaches that solar cells having two metal regions (Figs. 3) are a suitable alternative to solar cells having only one metal region (Figs. 2, C10/L59-C12/L45). Further, it would also have been obvious to include a second tab-less interconnect comprising a conductive foil to electrically connect the other two metal regions to achieve electrical connection between cells.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama and Muench as applied to claim 7 above, and further in view of US PGPub 2005/0268969 to Aschenbrenner (of record).
	Regarding claim 8, modified-Takeyama teaches the limitations of claim 7. Takeyama teaches forming the anodized region of a dark color in order to aid the welding process (see previously cited passages). Takeyama does not teach that the anodized region comprises a color substantially the same as a color of a backsheet of a solar module within which the plurality of solar cells are encapsulated. It would have been obvious as of the effective filing date of the claimed invention for a PHOSITA to form the anodized region and the backsheet of a solar module to be of a same color, as Aschenbrenner teaches that forming a backsheet to match a visible color of an interconnect is visually pleasing (¶0027).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama and Muench as applied to claim 15 above, and further in view of Aschenbrenner.
	Regarding claim 16, modified-Takeyama teaches the limitations of claim 15. Takeyama teaches forming the anodized region of a dark color in order to aid the welding process (see previously cited passages). Takeyama does not teach that the anodized region comprises a color substantially the same as a color of a backsheet of a solar module within which the plurality of solar cells are encapsulated. It would have been obvious as of the effective filing date of the claimed invention for a PHOSITA to form the anodized region and the backsheet of a solar module to be of a same color, as Aschenbrenner teaches that forming a backsheet to match a visible color of an interconnect is visually pleasing (¶0027).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726